DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 8/28/20.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 8/28/20 are acceptable.                                                Allowable Subject Matter3. 	Claims 1 – 15 are allowed. 	The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 – 15, Guo et al. (CN114324121, hereinafter Guo) in view of Liu et al. (CN110686971, hereinafter Liu) represent the best art of record. 	However, Guo in view of Liu fail to encompass all of the limitations of independent claim 1.  	Regarding claim 1, Guo discloses an apparatus comprising a test device that comprises a heat insulation component, the heat insulation component defines a sealed cavity, the cavity is provided with a heat source component and a sealing water bag, the sealing water bag is provided with an inlet and an outlet, the two sides of the test device opposite to the first direction respectively provided with a water inlet and a water outlet, the inlet is connected with the water inlet; the outlet is connected with the water outlet, the sealing water bag has elasticity and is used for wrapping the sample rock along the circumferential direction of the crack of the sample rock, and a  visualization component comprising a laser component and two CCD cameras.	Guo fails to teach two laser receiving plates separately arranged at a right side and a rear side of the uniaxial rock loading device, wherein the two laser receiving plates receive the laser light emitted by the two laser emitters.
 	Liu discloses a method comprising steps of manufacturing a cracked rock sample to be tested, carrying out speckle treatment to the surface of the cracked rock sample to be detected, loading the test, obtaining the crack image generated by the speckle surface of the cracked rock sample to be tested, calculating the rule of each crack displacement relative change value along with the change of the loading time,  and drawing the corresponding displacement difference-loading time curve. 
 	However, Guo, Liu, or combinations thereof fail to teach two laser receiving plates separately arranged at a right side and a rear side of the uniaxial rock loading device, wherein the two laser receiving plates receive the laser light emitted by the two laser emitters.
 	Guo in view of Liu fail to encompass all of the limitations of independent claim 6.  	Regarding claim 6, Guo discloses an apparatus comprising a test device that comprises a heat insulation component, the heat insulation component defines a sealed cavity, the cavity is provided with a heat source component and a sealing water bag, the sealing water bag is provided with an inlet and an outlet, the two sides of the test device opposite to the first direction respectively provided with a water inlet and a water outlet, the inlet is connected with the water inlet; the outlet is connected with the water outlet, the sealing water bag has elasticity and is used for wrapping the sample rock along the circumferential direction of the crack of the sample rock, and a  visualization component comprising a laser component and two CCD cameras. 	Guo fails to teach arranging two laser receiving plates separately at a right side and a rear side of the uniaxial rock loading device, connecting each laser receiving plate with a computer, aligning an emitting end of each laser emitter with the transparent rock specimen, starting the laser emitters to emit a laser light to the transparent rock specimen, rotating a substrate of each laser receiving plate, so that a laser direction is perpendicular to a surface of the substrate, rotating an adjusting screw so that a tail end of an adjusting screw presses the substrate of each laser receiving plate.  	Liu discloses a method comprising steps of manufacturing a cracked rock sample to be tested, carrying out speckle treatment to the surface of the cracked rock sample to be detected, loading the test, obtaining the crack image generated by the speckle surface of the cracked rock sample to be tested, calculating the rule of each crack displacement relative change value along with the change of the loading time,  and drawing the corresponding displacement difference-loading time curve. 
 	However, Guo, Liu, or combinations thereof fail to teach arranging two laser receiving plates separately at a right side and a rear side of the uniaxial rock loading device, connecting each laser receiving plate with a computer, aligning an emitting end of each laser emitter with the transparent rock specimen, starting the laser emitters to emit a laser light to the transparent rock specimen, rotating a substrate of each laser receiving plate, so that a laser direction is perpendicular to a surface of the substrate, rotating an adjusting screw so that a tail end of an adjusting screw presses the substrate of each laser receiving plate.  	Guo in view of Liu fail to encompass all of the limitations of independent claim 11.  	Regarding claim 11, Guo discloses an apparatus comprising a test device that comprises a heat insulation component, the heat insulation component defines a sealed cavity, the cavity is provided with a heat source component and a sealing water bag, the sealing water bag is provided with an inlet and an outlet, the two sides of the test device opposite to the first direction respectively provided with a water inlet and a water outlet, the inlet is connected with the water inlet; the outlet is connected with the water outlet, the sealing water bag has elasticity and is used for wrapping the sample rock along the circumferential direction of the crack of the sample rock, and a  visualization component comprising a laser component and two CCD cameras. 	Guo fails to teach two laser receiving plates separately positioned at a right side and a rear side of the uniaxial rock loading device, and each laser receiving plate is positioned perpendicular to a laser direction of one of the laser emitters and is connected to a computer. 	Liu discloses a method comprising steps of manufacturing a cracked rock sample to be tested, carrying out speckle treatment to the surface of the cracked rock sample to be detected, loading the test, obtaining the crack image generated by the speckle surface of the cracked rock sample to be tested, calculating the rule of each crack displacement relative change value along with the change of the loading time,  and drawing the corresponding displacement difference-loading time curve. 
 	However, Guo, Liu, or combinations thereof fail to teach two laser receiving plates separately positioned at a right side and a rear side of the uniaxial rock loading device, and each laser receiving plate is positioned perpendicular to a laser direction of one of the laser emitters and is connected to a computer. 	Hence, the best prior art of record fails to teach the invention as set forth in independent claims 1, 6 and 11 and the examiner can find no teachings for two laser receiving plates separately arranged at a right side and a rear side of the uniaxial rock loading device, wherein the two laser receiving plates receive the laser light emitted by the two laser emitters, arranging two laser receiving plates separately at a right side and a rear side of the uniaxial rock loading device, connecting each laser receiving plate with a computer, aligning an emitting end of each laser emitter with the transparent rock specimen, starting the laser emitters to emit a laser light to the transparent rock specimen, rotating a substrate of each laser receiving plate, so that a laser direction is perpendicular to a surface of the substrate, rotating an adjusting screw so that a tail end of an adjusting screw presses the substrate of each laser receiving plate and two laser receiving plates are separately positioned at a right side and a rear side of the uniaxial rock loading device, and each laser receiving plate is positioned perpendicular to a laser direction of one of the laser emitters and is connected to a computer nor reasons with the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5. 	Kang et al. (KR20100068743) disclose an apparatus for simulating and visualizing the behavior of groundwater/nuclides for estimating the radioactive waste disposal system. 	Nanjing Kexing New Material Technology Co. (CN108956274) discloses a can impact the rock burst damage visual observation of test device and method. 	Wang et al. (CN107328625) disclose a simulated rock three-dimensional closed crack method. 	Hsiao et al. (20140210946) disclose a non-destructive composite material inspection apparatus for fracture toughness and fiber direction of composite materials, has stereoscopic microcamera module that captures reflection light from inspection area and outputs image. 	Chomay (6,634,185) discloses a method of treating a rock chip in a vehicular windshield.6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/4/22